Case 8:20-cv-01220-CJC-KES Document 37 Filed 07/16/20 Page 1 of 9 Page ID #:288



 1   Mark D. Rosenbaum (SBN 59940)
     mrosenbaum@publiccounsel.org
 2   PUBLIC COUNSEL
     610 South Ardmore Avenue
 3   Los Angeles, CA 90005
     Telephone: (213) 385-2977
 4
     Lisa M. Gilford (SBN 171641)
 5   lgilford@sidley.com
     David R. Carpenter (SBN 230299)
 6   drcarpenter@sidley.com
     Stacy Horth-Neubert (SBN 214565)
 7   shorthneubert@sidley.com
     SIDLEY AUSTIN LLP
 8   555 West Fifth Street
     Los Angeles, CA 90013
 9   Telephone: (213) 896-6000
     Facsimile: (213) 896-6600
10
     Additional Counsel Listed on Next Page
11
     Attorneys for Plaintiffs
12   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
     and DOES 1 through 50
13
14                             UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA
16                        SOUTHERN DIVISION AT SANTA ANA
17
18   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,   Case No. 8:20-CV-01220 CJC (KESx)
     and DOES 1 through 50,
19                                              Assigned to: Hon. Cormac J. Carney
                 Plaintiffs,                    Magistrate Judge: Karen E. Scott
20
           vs.                                  DECLARATION OF DAVID R.
21                                              CARPENTER IN SUPPORT OF
     U.S. DEPARTMENT OF HOMELAND                PLAINTIFFS’ APPLICATION FOR
22   SECURITY; U.S. IMMIGRATION AND             TEMPORARY RESTRAINING
     CUSTOMS ENFORCEMENT; CHAD R.               ORDER
23   WOLF, Acting Secretary, U.S. Department
     of Homeland Security; MATTHEW           [Filed concurrently with Amendment
24   ALBENCE, Acting Director, U.S.          to Application for Temporary
     Immigration and Customs Enforcement,    Restraining Order]
25
                 Defendants.
26
27
28
Case 8:20-cv-01220-CJC-KES Document 37 Filed 07/16/20 Page 2 of 9 Page ID #:289



 1   Sheri Porath Rockwell (SBN 165726)
     sheri.rockwell@sidley.com
 2   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 3   Los Angeles, CA 90067
     Telephone: (310) 595-9500
 4   Facsimile: (310) 595-9501
 5   Evan Caminker (pro hac vice forthcoming)
     caminker@umich.edu
 6   Dean Emeritus and Branch Rickey Collegiate Professor of Law
     University of Michigan Law School*
 7   701 South State Street, 3250 South Hall
     Ann Arbor, MI 48109-1215
 8   Telephone: (734) 763-5221
 9   Mark E. Haddad (SBN 205945)
     markhadd@usc.edu
10   USC Gould School of Law*
     UNIVERSITY OF SOUTHERN CALIFORNIA
11   699 Exposition Blvd.
     Los Angeles, CA 90089
12   Telephone: (213) 675-5957
13
     * University affiliation provided
14   for identification purposes only
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
Case 8:20-cv-01220-CJC-KES Document 37 Filed 07/16/20 Page 3 of 9 Page ID #:290



 1          I, David R. Carpenter, declare as follows:
 2          1.     I am a partner at the law firm of Sidley Austin LLP and counsel for
 3   Plaintiffs in this action. I submit this declaration in support of Plaintiffs’ Amendment
 4   to Application for Temporary Restraining Order. I have personal knowledge of the
 5   matters set forth below and, if called upon to testify, I could and would competently
 6   testify thereto.
 7          2.     On July 14, 2020, a docket entry described as “Electronic Clerk’s Notes”
 8   was posted in the matter President & Fellows of Harvard College v. U.S. Dep’t of
 9   Homeland Sec., Case No. 1:20-cv-11283 (D. Mass), ECF No. 119, stating that “[t]he
10   Government has agreed to rescind the July 6, 2020 Policy Directive and the July 7,
11   2020 FAQ, and has also agreed to rescind their implementation.” As of the end of that
12   day, however, the July 6 Guidance remained posted on the ICE website,
13   https://www.ice.gov/coronavirus.
14          3.     On July 15, 2020, ICE updated the website
15   https://www.ice.gov/coronavirus to delete the July 6, 2020 Policy Guidance from the
16   “Guidance Documents” section within the “Nonimmigrant Students and SEVP-
17   Certified Schools” section of the webpage. In the “Frequently Asked Questions”
18   section, it also deleted the prior FAQs, including the July 7 FAQ, and provided a link
19   to an updated July 15, 2020 FAQ. But, right next to that part of the webpage is a
20   “Related Stories” box with following statement: “SEVP modifies temporary
21   exemptions for nonimmigrant students taking online courses during fall 2020
22   semester.” See https://perma.cc/SDX4-ZDRT (record of webpage link as of July 16,
23   2020 at 5:50 pm) and Exhibit A attached hereto (screenshot of webpage). When one
24   clicks on the link, it directs you to a News Releases webpage providing what is, in
25   essence, the text of the July 6 Guidance: “Nonimmigrant F-1 and M-1 students
26   attending schools operating entirely online may not take a full online course load and
27   remain in the United States…. Active students currently in the United States enrolled
28   in such programs must depart the country or take other measures, such as transferring

                                               3
Case 8:20-cv-01220-CJC-KES Document 37 Filed 07/16/20 Page 4 of 9 Page ID #:291



 1   to a school with in-person instruction to remain in lawful status. If not, they may face
 2   immigration consequences including, but not limited to, the initiation of removal
 3   proceedings.” See https://perma.cc/PZF2-T3UB (record of webpage link as of July 16,
 4   2020 at 5:50 pm) and Exhibit B attached hereto (PDF of webpage displayed).
 5               4.    In phone calls on July 14 and 15, counsel for Plaintiffs (specifically,
 6   Mark Rosenbaum and myself) met and conferred with counsel for the Government. In
 7   those discussions, the Government declined Plaintiff counsel’s repeated requests for
 8   formal or informal assurances that the July 6 Guidance or similar directive would not
 9   be re-issued.
10               I declare under penalty of perjury that the foregoing is true and correct.
11   Executed on the 16th day of July, 2020, in Los Angeles, California.
12
13                                                       /s/ David R. Carpenter
                                                            David R. Carpenter
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     259404119
                                                     4
Case 8:20-cv-01220-CJC-KES Document 37 Filed 07/16/20 Page 5 of 9 Page ID #:292




                Exhibit A
Case 8:20-cv-01220-CJC-KES Document 37 Filed 07/16/20 Page 6 of 9 Page ID #:293
Case 8:20-cv-01220-CJC-KES Document 37 Filed 07/16/20 Page 7 of 9 Page ID #:294




                 Exhibit B
7/16/2020Case           SEVP modifies temporary exemptions
                 8:20-cv-01220-CJC-KES             Documentfor nonimmigrant
                                                                   37 Filed students taking onlinePage
                                                                                07/16/20           courses8during
                                                                                                            of 9fallPage
                                                                                                                    2020 semester | ICE
                                                                                                                           ID #:295
     Official Website of the Department of Homeland Security




Report Crimes: Email or Call 1-866-DHS-2-ICE

NOTICE

Click here for the latest ICE guidance on COVID-19

ICE Newsroom
News Releases

News Releases

Student and Exchange Visitor Program
07/06/2020

  SEVP modifies temporary exemptions for nonimmigrant
  students taking online courses during fall 2020 semester


          For current guidance, visit www.ICE.gov/covid19.

WASHINGTON – The Student and Exchange Visitor Program (SEVP) announced modifications Monday
to temporary exemptions for nonimmigrant students taking online classes due to the pandemic for the fall
2020 semester. The U.S. Department of Homeland Security plans to publish the procedures and
responsibilities in the Federal Register as a Temporary Final Rule.

Temporary exemptions for the fall 2020 semester include:

     1. Nonimmigrant F-1 and M-1 students attending schools operating entirely online may not take a
        full online course load and remain in the United States. The U.S. Department of State will not
        issue visas to students enrolled in schools and/or programs that are fully online for the fall
        semester nor will U.S. Customs and Border Protection permit these students to enter the United
        States. Active students currently in the United States enrolled in such programs must depart the
        country or take other measures, such as transferring to a school with in-person instruction to
        remain in lawful status. If not, they may face immigration consequences including, but not limited
        to, the initiation of removal proceedings.

     2. Nonimmigrant F-1 students attending schools operating under normal in-person classes are
        bound by existing federal regulations. Eligible F students may take a maximum of one class or
        three credit hours online.

     3. Nonimmigrant F-1 students attending schools adopting a hybrid model—that is, a mixture of
        online and in person classes—will be allowed to take more than one class or three credit hours
        online. These schools must certify to SEVP, through the Form I-20, “Certificate of Eligibility for
        Nonimmigrant Student Status,” certifying that the program is not entirely online, that the student
        is not taking an entirely online course load this semester, and that the student is taking the
        minimum number of online classes required to make normal progress in their degree program.
        The above exemptions do not apply to F-1 students in English language training programs or M-
        1 students pursing vocational degrees, who are not permitted to enroll in any online courses.

Schools should update their information in the Student and Exchange Visitor Information System (SEVIS)
within 10 days of the change if they begin the fall semester with in-person classes but are later required to
switch to only online classes, or a nonimmigrant student changes their course selections, and as a result,
ends up taking an entirely online course load. Nonimmigrant students within the United States are not
permitted to take a full course of study through online classes. If students find themselves in this situation,
they must leave the country or take alternative steps to maintain their nonimmigrant status such as a
reduced course load or appropriate medical leave.

Due to COVID-19, SEVP instituted a temporary exemption regarding online courses for the spring and
summer semesters. This policy permitted nonimmigrant students to take more online courses than

https://www.ice.gov/news/releases/sevp-modifies-temporary-exemptions-nonimmigrant-students-taking-online-courses-during                   1/2
7/16/2020Case           SEVP modifies temporary exemptions
                 8:20-cv-01220-CJC-KES             Documentfor nonimmigrant
                                                                   37 Filed students taking onlinePage
                                                                                07/16/20           courses9during
                                                                                                            of 9fallPage
                                                                                                                    2020 semester | ICE
                                                                                                                           ID #:296
normally permitted by federal regulation to maintain their nonimmigrant status during the COVID-19
emergency.

F-1 nonimmigrant students pursue academic coursework and M-1 nonimmigrant students pursue
vocational coursework while studying in the United States.

Share




Last Reviewed/Updated: 07/16/2020




https://www.ice.gov/news/releases/sevp-modifies-temporary-exemptions-nonimmigrant-students-taking-online-courses-during                   2/2
